   Case: 1:16-cv-09215 Document #: 190 Filed: 10/31/19 Page 1 of 2 PageID #:4591




                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


IAN CHARLES ARMSTRONG                          )
                                               )
                 Plaintiff,                    )      No. 16 CV 09215
               v.                              )
                                               )      Judge Matthew F. Kennelly
COOK COUNTY ILLINOIS,                          )
MICHAEL TYLOR, ET AL.                          )
                                               )
               Defendants.                     )



              DEFENDANT MICHAEL TYLOR’S MOTION TO CONTINUE
                           START DATE OF TRIAL

       NOW COMES the Defendant, Michael Tylor (“Defendant Tylor”), by and through his

attorney, John C. Coyne, and hereby moves this Court for an Order continuing for one day the

start date of trial in this matter. In support of said motion, Defendant Tylor states as follows:


       1. This case is currently set for trial on November 18, 2019, and involves several

defendants, including Cook County Sheriff’s Department social worker Michael Tylor.

       2. Defendant Tylor has an important family matter he must attend to in Los Angeles,

California on November 18, 2019. Said family matter requires him to be physically present in

California on this date to tend to his elderly uncle, who is 90 years old.

       3. Undersigned counsel was only very recently made aware of Mr. Tylor’s need to be in

Los Angeles, California on November 18, 2019. All other counsel in this case were notified

upon undersigned counsel learning of Defendant Tylor’s scheduling conflict. Additional

documentation establishing Defendant Tylor’s need to be in California on November 18, 2019

has been requested and will be produced to the Court and all counsel upon receipt.
   Case: 1:16-cv-09215 Document #: 190 Filed: 10/31/19 Page 2 of 2 PageID #:4591




       4. Mr. Tylor is expected to be back in Chicago and available to participate in trial on

November 19, 2019.

       WHEREFORE, Defendant, MICHAEL TYLOR, by and through undersigned counsel,

respectfully moves this Honorable Court, for an Order continuing the start date of trial in this

matter for one day, until November 19, 2019.

                                                      MICHAEL TYLOR

                                              By:      /s/ John C. Coyne
                                                      John C. Coyne

Law Offices of John C. Coyne
53 West Jackson Blvd.
#1750
Chicago, IL 60604
(312) 929-4308
jcc@johnccoynelaw.com




                                 CERTIFICATE OF SERVICE

       I, John C. Coyne, certify that this document was filed and served electronically via the
Court’s CM/ECF filing system this 31st day of October, 2019.

                                              /s/ John C. Coyne
